Citation Nr: 1821329	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO.  15-29 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs death benefits.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel








INTRODUCTION

The appellant claims that her deceased spouse had military service in the United States Armed Forces during World War II from January 1944 to December 1946.  The appellant seeks benefits as his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2015 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manilla, the Republic of the Philippines, which denied the appellant's claim for VA death benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The National Personnel Records Center/National Archives has certified that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA death benefits have not been met.  38 U.S.C. §§ 101(2), 5106 (2012); 38 C.F.R. §§ 3.1, 3.3, 3.40, 3.41, 3.203 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation and death pension benefits may be paid to the surviving spouse of a Veteran under certain circumstances.  

For VA purposes, a "surviving spouse" means a person of the opposite sex whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at the time of the veteran's death and:  (1) who lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service. 38 U.S.C. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and regulations provide that certain individuals and groups are considered to have performed active military, naval, or air service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C. § 101(2).  

The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual was disabled or died from a disease or injury incurred in or aggravated in the line of duty, and any period of inactive duty training during which the individual was disabled or died from an injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101(24).  

Service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C. § 107; 38 C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive, were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
 
Title 38 of the United States Code authorizes the Secretary of VA (Secretary) to prescribe the nature of proof necessary to establish entitlement to veterans' benefits.  See 38 U.S.C. § 501(a)(1) (2012).  Under that authority, the Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to govern the conditions under which the VA may extend veterans' benefits based on service in the Philippine Commonwealth Army.  Those regulations require that service in the Philippine Commonwealth Army (and thus veterans' status) be proven with either official documentation issued by a United States service department or verification of the claimed service by such a department.  See 38 C.F.R. § 3.203(a) (requiring service department documentation of service where available), § 3.203(c) (requiring service department verification of service where documentation is not available).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown under Title 38 of the United States Code and the regulations promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department certification is required, see 38 C.F.R. § 3.203(c), the service department's decision on such matters is conclusive and binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Thus, if the United States service department refuses to verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, 118 F. 3d at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not eligible for VA benefits based on Philippine service unless a United States service department documents or certifies their service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE (U.S. Armed Forces, Far East), including the recognized guerrillas, or service with the New Philippine Scouts under Public Law 190, 79th Congress shall not be deemed to have been in active military service with the Armed Forces of the United States for the purpose of establishing entitlement to VA non-service-connected death pension benefits.  38 U.S.C. § 107; 38 C.F.R. § 3.40.  

The appellant essentially contends that her deceased spouse had military service in the United States Armed Forces during World War II from January 1944 to December 1946, and that she is entitled to VA death benefits.  She specifically maintains that her husband was a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  She reports that her deceased spouse served in World War II, with the "205th SCAN", Filipino Luzon Guerilla Forces (LGAF), and that the Philippines Veterans Affairs Office granted her benefits as a surviving spouse.  The appellant asserts that her deceased spouse was recognized as a legitimate veteran by the Philippine Government.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In May 2014, the appellant filed a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits.  She indicated that she was claiming Dependency and Indemnity Compensation based upon her alleged status as a surviving spouse of the Veteran.  She reported that her deceased spouse served from 1944 to 1946, with the "205th SCAN", LGAF.  

In September 2014, the RO requested verification of service from the National Personnel Records Center (NPRC) in regard to the appellant's deceased spouse.  The RO noted that the appellant's deceased spouse was not listed in the Reconstructed Recognized Guerilla Roster by the RO.  In November 2014, the NPRC responded that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In October 2014, the RO again requested verification of service from the NPRC.  The RO noted that the appellant's deceased spouse was not listed in the Reconstructed Recognized Guerilla Roster maintained by the RO.  In December 2014, the NPRC reported that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the United States Armed Forces.  

In November 2014, the appellant submitted a November 2014 statement from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, Veterans Compound, Camp Gen. Emilio Aguinaldo, Quezon City.  Such statement certified that according to the records available in that office, the appellant's deceased spouse was a veteran of World War II and that he served with the 20th Squadron LGAF as a private.  It was noted that the appellant was a pensioner and it listed the category of veteran as a deserving guerilla.  

In November 2015, the RO again requested verification of service from the NPRC.  The RO indicated that the Department of the Army was requested to please re-verify the service of the appellant's deceased husband based on attached enclosures of a VA Form 9, Appeal to the Board of Veterans' Appeals, dated in August 2015; VA Form(s) 21-3101, Request(s) for Information, dated in November 2014 and December 2014; Responses from the NPRC, dated in November 2014 and December 2014; a statement from the Philippines Veterans Affairs Office, dated in November 2014; a Certification of Marriage, dated in November 2011; and a VA Form 21-534EZ, Application for DIC, Death Pension, and/or Accrued Benefits, received in May 2014.  The RO noted that the appellant's deceased husband was not listed in the Reconstructed Recognized Guerilla Roster maintained by the RO.  The RO requested whether such information warranted a change in the prior negative certification from the NPRC, and also requested that the Department of the Army confirm which documents were researched.  

In July 2016, the National Personnel Records Center/National Archives indicated that after reviewing all the provided information, a folder was identified for the appellant's deceased spouse.  It was noted that the folder did not contain an AGO Form 23 and that a VA Form 21-3101 indicates that the appellant's deceased spouse had USAFFE and guerilla service.  The National Personnel Records Center/National Archives reported that in order to verify service, the unit on the AGO Form 23 must correlate to the unit roster listing in the archives.  The National Personnel Records Center/National Archives maintained that a search of the archives produced a negative result for the appellant's deceased spouse's USAFFE and/or guerilla service.  The National Personnel Records Center/National Archives indicated that under the guidance established by the Department of the Army for the post-war recognition program, it was not able to accept a Certification from General Headquarters Armed Forces of the Philippines, or the affidavits provided, in order to verify service.  

The Board notes that the November 2014 statement from the Republic of the Philippines, Department of National Defense, Philippine Veterans Affairs Office, Veterans Compound, Camp Gen. Emilio Aguinaldo, Quezon City (noted above), indicates that according to the records available in that office, the appellant's deceased spouse was a veteran of World War II; that he served with the 20th Squadron LGAF as a private; that appellant was a pensioner; and that her deceased husband was a deserving guerilla.  In light of the above, however, the Board finds that such document fails to satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as that certification is not an official document of the appropriate United States service department, and is without the official seal.  The document therefore is not acceptable as verification of the appellant's deceased spouse's service for the purpose of receiving VA benefits.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

Additionally, the Board notes that the Department of the Army delegated the authority to make service decisions to NARA (National Archives and Records Association), and by extension the NPRC.  See the January 2016 Memorandum of Agreement (MOA) between the NARA and the Department of the Army for the NPRC/NARA to verify service for individuals that performed duty for the Philippine Commonwealth Army.  Such decisions are binding on VA for purposes of establishing service in the U.S. Armed Forces.  See Duro v. Derwinski, 2 Vet. App. 550, 532 (1992).  While the Board has considered the appellant's written statements and contentions concerning her deceased spouse's service, the finding of the National Personnel Records Center/National Archives, is binding and conclusive upon the Board.  

In this case, the service department has determined that the appellant's deceased spouse had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  Where the service department records fail to show threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  Because the decedent's service does not meet the criteria described, the appellant does not meet the basic eligibility requirements for VA death benefits, and the claim must be denied based upon a lack of entitlement under the law.  


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


